      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Felicia Giordano
                                             Case No. 19-cv-1231-PB
     v.                                      Opinion No. 2020 DNH 078

Pub. Serv. Co. of N.H.
d/b/a Eversource Energy


                         MEMORANDUM AND ORDER

     Felicia Giordano has sued her former employer, Public

Service Company of New Hampshire d/b/a Eversource Energy (“PSNH”

or “Defendant”), alleging age, sex, disability, and

intersectional discrimination under the Age Discrimination in

Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, et seq.; Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e, et seq.; and the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12101, et seq. Before me is PSNH’s motion

to dismiss Giordano’s claims pursuant to Federal Rule of Civil

Procedure 12(b)(6) (Doc. No. 6). For the reasons that follow, I

grant PSNH’s motion.



                        I.   STANDARD OF REVIEW

     To withstand a motion to dismiss under Rule 12(b)(6), the

plaintiff’s complaint must include factual allegations

sufficient to “state a claim to relief that is plausible on its
       Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 2 of 16



face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

Under this standard, the plaintiff must plead “factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

Plausibility demands “more than a sheer possibility that [the]

defendant has acted unlawfully,” or “facts that are merely

consistent with [the] defendant’s liability.” Id. (internal

quotation marks omitted). Although the complaint need not set

forth detailed factual allegations, it must provide “more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Id.

      In evaluating the pleadings, I excise any conclusory

statements from the complaint and credit as true all non-

conclusory factual allegations and reasonable inferences drawn

from those allegations. Ocasio-Hernández v. Fortuño-Burset, 640

F.3d 1, 12 (1st Cir. 2011). I “may also consider ‘facts subject

to judicial notice, implications from documents incorporated

into the complaint, and concessions in the complainant’s

response to the motion to dismiss.’” Breiding v. Eversource

Energy, 939 F.3d 47, 49 (1st Cir. 2019) (quoting Arturet-Vélez

v. R.J. Reynolds Tobacco Co., 429 F.3d 10, 13 n.2 (1st Cir.

2005)).

                                    2
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 3 of 16



                           II.   BACKGROUND

A.   Factual Background

     Giordano was employed as a Senior Environmental Coordinator

at PSNH’s Schiller Station power plant until January 9, 2018

when the plant was sold to Granite Shore Power, LLC (“GSP”).

Compl., Ex. 1 to Def.’s Notice of Removal, Doc. No. 1-1 at 8.

Giordano was sixty years old when the plant was sold. Doc. No.

1-1 at 8. By that point, she had worked for PSNH for sixteen

years. Doc. No. 1-1 at 8. The new owner chose not to keep her on

when it acquired Schiller Station. Doc. No. 1-1 at 9.

     The Schiller Station sale was part of a larger package that

also included the company’s Newington Station and Merrimack

Station power plants. See Doc. No. 1-1 at 8–9. Giordano alleges

that “[i]n the years leading up to the sale . . . there were

steps taken by senior management to ensure all administrative

environmental personnel who worked directly with generation

stations would be able to keep their positions after the sale to

GSP. . . .” Doc. No. 1-1 at 8. In Giordano’s case, however,

unspecified “tasks that were typically assigned to her that were

specific to her position at Schiller Station were instead

assigned to other, mostly younger workers, and her work duties

were reduced.” Doc. No. 1-1 at 8. The only example Giordano

provides of such a task is that, in preparation for the sale,

another environmental coordinator was assigned to tour Newington

                                   3
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 4 of 16



and Schiller Stations with GSP’s environmental representatives,

but Giordano was not. Doc. No. 1-1 at 9. Giordano asserts that

“[t]his was Defendant’s way of not giving [her] face time with

the potential new employer, which greatly reduced her chances of

being hired by GSP.” Doc. No. 1-1 at 9. Giordano also alleges

that R. Despins, the Manager of Schiller Station, made

“recommendations to GSP about which [e]nvironmental

[c]oordinators to retain and which to terminate.” Doc. No. 1-1

at 10. And he informed her in December 2017 that “you’re out,”

suggesting that Despins had advance notice that she would not be

hired by GSP. Doc. No. 1-1 at 11.

     Giordano claims that Despins made comments about her age,

such as by referring to her as “the oldest person in the room.”

Doc. No. 1-1 at 11. Despins also told Giordano, “I don’t hear

you crying to me that you are going to lose your house with the

layoff,” a comment Giordano attributes to her age “because she

would be much more likely to have paid off her mortgage.” Doc.

No. 1-1 at 11.

     Giordano does not have a disability, but she claims that

Despins made statements suggesting that he regarded her as

having a mobility-related disability. Doc. No. 1-1 at 10. For

example, Giordano alleges that Despins offered to put up a

handicapped parking sign next to the building if Giordano wanted

to “go get a handicap [sic] sticker.” Doc. No. 1-1 at 10.

                                   4
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 5 of 16



     Giordano also identifies two former PSNH employees that GSP

hired to continue in their roles after the sale was completed:

Tara Olson and G. Griffin. Olson was employed by PSNH as an

environmental coordinator at Newington Station, which was

located on the same street as Schiller Station. Doc. No. 1-1 at

8. Olson was fifty-eight years old and “believed to be without

any perceived disability.” Doc. No. 1-1 at 9. She was also the

environmental coordinator assigned to tour Newington and

Schiller Stations with GSP’s environmental representatives. Doc.

No. 1-1 at 9.

     Griffin, a man in his thirties, was an independent

contractor at Merrimack Station. Doc. No. 1-1 at 9. In the

Spring of 2017, the employee in charge of air reporting at

Merrimack Station retired and Griffin assumed those air

reporting duties while continuing to work as an independent

contractor. Doc. No. 1-1 at 9. Although Griffin did not hold an

environmental coordinator position, Giordano alleges that she

“could have done [the tasks assigned to Griffin] with little to

no additional training.” Doc. No. 1-1 at 9.

B.   Procedural Background

     Giordano filed a Charge of Discrimination (the

“Administrative Complaint”) with the N.H. Commission on Human

Rights in September 2018, alleging “termination” and “demotion

in duties” due to age, sex, and perceived disabilities. Ex. A to

                                   5
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 6 of 16



Def.’s Mem. of Law in Supp. of its Mot. to Dismiss (“Def.’s

Mem.”), Doc. No. 6-2 at 1–2. The Administrative Complaint was

forwarded to the EEOC, which issued a Dismissal and Notice of

Rights on August 7, 2019. Ex. B. to Def.’s Mem., Doc. No. 6-3 at

1. Giordano then brought suit in state court, alleging

violations of the ADEA (Count I), Title VII (Count II), the ADA

(Count III), and “Intersectional Discrimination” (Count IV).

Doc. No. 1-1 at 12–14. PSNH removed the case to this court and

subsequently filed the present motion to dismiss.



                            III. ANALYSIS

     PSNH attacks the sufficiency of Giordano’s claims on

numerous grounds. 1 For the following reasons, I agree that her

complaint cannot survive PSNH’s motion to dismiss.




1 PSNH also raises the affirmative defense of failure to exhaust
administrative remedies. Doc. No. 6-1 at 8–11. Specifically,
PSNH argues that (1) Giordano’s Charge makes no reference to any
hostile work environment or harassment claims, and (2)
Giordano’s disparate treatment claims are beyond the scope of
the acts alleged in her Charge of Discrimination. In responding
to the first argument, Giordano asserts that she is not making a
harassment claim. Pl.’s Obj. to Def.’s Mot. to Dismiss, Doc. No.
10-1 at 8. Accordingly, I need not determine whether she
included a harassment claim in her Administrative Complaint. As
to PSNH’s second argument, because Giordano’s pro se Charge
plainly alleges sex, age, and disability discrimination in
connection with PSNH’s treatment of her surrounding the sale of
Schiller Station to GSP, I conclude that she exhausted her
administrative remedies with respect to her discrimination
claims.

                                   6
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 7 of 16



A.   Adverse Employment Action

     Giordano’s Title VII, ADEA and ADA claims fail primarily

because she has not sufficiently alleged that she suffered an

adverse employment action. To bring a successful discrimination

claim under each of the statutes Giordano cites – the ADEA,

Title VII, and the ADA — a plaintiff must have suffered an

adverse employment action. See Collazo v. Nicholson, 535 F.3d

41, 44 (1st Cir. 2008) (ADEA); Benoit v. Tech. Mfg. Corp., 331

F.3d 166, 173 (1st Cir. 2003) (Title VII); Ruiz Rivera v. Pfizer

Pharm., LLC, 521 F.3d 76, 82 (1st Cir. 2008) (ADA). 2 Because of

the vague and generalized nature of Giordano’s complaint, it is

not at all clear what type of adverse employment action she is

alleging. I analyze four possibilities derived from a generous

reading of her pleadings and ultimately conclude that she has

not sufficiently alleged facts supporting any.

     1.   Termination

     Giordano makes passing reference to her “termination” in

her complaint. See, e.g., Doc. No. 1-1 at 12–13. Termination (or

“discharge”) is an adverse employment action and is specifically

enumerated in each of the three relevant anti-discrimination



2 As I explain in greater detail below, Giordano does not assert
a statutory basis for her intersectional discrimination claim.
Because that claim fails for other reasons, I need not determine
whether a complaint for intersectional discrimination must
allege an adverse employment action.

                                   7
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 8 of 16



statutes. See 29 U.S.C. § 623(a)(1) (ADEA); 42 U.S.C. §2000e-

2(a)(1) (Title VII); 42 U.S.C. § 12112(a) (ADA). Giordano,

however, has not pled facts suggesting that a discriminatory

termination occurred.

     It is clear from Giordano’s complaint that her employment

with PSNH ended with the sale of Schiller Station. Doc. No. 1-1

at 8. Giordano’s only two comparators — Olson and Griffin — also

ceased to be employed by PSNH when their respective stations

were sold. See Doc. No. 1-1 at 9. In fact, Giordano has not

alleged that PSNH retained any employees from the Schiller,

Newington, or Merrimack Stations, let alone that it made

termination decisions based upon its employees’ protected

characteristics. In short, the current complaint does not

identify any facts that would support a plausible claim that

PSNH’s decision to terminate Giordano was based in whole or in

part on an improper motivation. 3


3 In demonstrating this element of causation, a Title VII
plaintiff “may establish an ‘unlawful employment practice’ by
demonstrating that sex ‘was a motivating factor for any
employment practice, even though other factors also motivated
the practice.’” Burns v. Johnson, 829 F.3d 1, 9 n.9 (1st Cir.
2016) (quoting 42 U.S.C. § 2000e–2(m)). Under the ADEA, however,
“a plaintiff must prove that age was the ‘but-for’ cause of the
employer’s adverse decision.” Gross v. FBL Fin. Servs., Inc.,
557 U.S. 167, 176, 129 S. Ct. 2343, 174 L. Ed. 2d 119 (2009).
The most recent First Circuit decision to articulate the ADA’s
causation standard has stated in dictum that the plaintiff must
demonstrate that the employer took the adverse employment action
“in whole or in part because of [her] disability.” Flaherty v.
Entergy Nuclear Operations, Inc., 946 F.3d 41, 53 (1st Cir.
                                    8
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 9 of 16



     2.   Failure to Transfer

     Giordano also nominally alleges a “failure to transfer”

claim. “[T]here is no doubt that in an appropriate case the

denial of a request for a transfer may be sufficiently harmful

to amount to an adverse employment action . . . .” Gorski v.

N.H. Dep’t of Corr., 290 F.3d 466, 475 (1st Cir. 2002). The

First Circuit Court of Appeals, however, has previously declined

to accept a plaintiff’s argument that a failure to transfer

amounts to an adverse employment action where the plaintiff

“never actually applied for a transfer, so there was not even an

occasion for a denial.” Id.

     Giordano has not alleged that she ever sought a transfer to

another position or that her request was denied. The closest

Giordano comes to alleging facts in support of a failure to

transfer claim is her allegation that PSNH hired Griffin to

perform duties that Giordano “could have done with little to no

additional training.” Doc. No. 1-1 at 9. Griffin performed these

duties, however, at a different location from Giordano and he

did not fill an “environmental coordinator” position.

Furthermore, by Giordano’s own allegations, Griffin was an




2019) (emphasis added); but cf. Murray v. Mayo Clinic, 934 F.3d
1101, 1107 (9th Cir 2019) (collecting cases concluding that the
“but-for” causation standard required by Gross in ADEA claims
also applies to ADA claims).

                                   9
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 10 of 16



independent contractor whose position was “temporary.” Doc. No.

1-1 at 9. Giordano has identified no authority suggesting that

an employer may be liable for failure to transfer an employee to

a lesser, temporary role at a different location, especially

where plaintiff never sought the transfer in question.

Accordingly, she has failed to properly allege a failure to

transfer claim.

     3.   Failure to Recommend

     Giordano similarly fails to muster factual support for a

“failure to recommend” claim. Refusing to provide a

recommendation can, in some circumstances, be considered an

adverse action, at least with respect to retaliation claims.

See, e.g., Ray v. Ropes & Gray, LLP, 961 F. Supp. 2d 344, 358–59

(D. Mass. 2013) (citing EEOC Compliance Manual § 8–II(D)(2))

(recognizing a failure to recommend as an adverse employment

action in Title VII retaliation case); but cf. Morales-

Vallellanes v. Potter, 605 F.3d 27, 36 (1st Cir. 2010) (noting

that adverse employment action requirement does not apply to

retaliation claims in the same way that it applies to

discrimination claims). Giordano has, however, pleaded

insufficient facts to support such a claim, even if I assume for

purposes of analysis that it could be viable in theory.

     The only fact that Giordano alleges in support of this

possible claim is that Despins and the “other station managers

                                   10
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 11 of 16



and management[] made the recommendations to GSP regarding which

[e]nvironmental [c]oordinators to retain and which to

terminate.” Doc. No. 1-1 at 10. She does not allege that she

ever requested a recommendation, that PSNH did not recommend

her, or that it provided a bad recommendation. She also does not

allege that PSNH recommended other employees or that any such

recommendations were unwarranted. Giordano has, therefore,

failed to allege facts supporting her claim that a

discriminatory failure to recommend occurred.

     4.   Demotion

     Finally, Giordano contends that she has alleged facts

constituting what she calls a “demotion in duties” but that I

will refer to as reassignment of tasks. In some circumstances, a

reassignment of tasks can constitute an adverse employment

action even though it is not an actual demotion. See, e.g., Gu

v. Bos. Police Dep’t, 312 F.3d 6, 14 (1st Cir. 2002)

(“Certainly, if an employee suddenly finds herself with

dramatically decreased supervisory authority and without a voice

in major decisions, this could constitute an adverse employment

action.”) “To be adverse, [however,] an action must materially

change the conditions of plaintiff[’s] employ.” Id. (citing

Blackie v. Maine, 75 F.3d 716, 725 (1st Cir. 1996)). “Work

places are rarely idyllic retreats, and the mere fact that an

employee is displeased by an employer’s act or omission does not

                                   11
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 12 of 16



elevate that act or omission to the level of a materially

adverse employment action.” Blackie, 75 F.3d at 725.

     Giordano has only vaguely asserted that unspecified “tasks

that were typically assigned to her that were specific to her

position at Schiller Station were instead assigned to other,

mostly younger workers, and her work duties were reduced.” Doc

No. 1-1 at 8. Her complaint references only one specific

instance in which this occurred: when “instead of tasking Ms.

Giordano to tour both Newington Station and Schiller Station

with the GSP environmental representatives prior to Defendant’s

sale to GSP, Defendant assigned Olson to do so.” Doc. No. 1-1 at

9. Beyond this one instance, Giordano’s complaint provides no

explanation of what the reassigned tasks were. 4 This complete

lack of specificity makes it impossible to determine if the

alleged reassignment of Giordano’s tasks could plausibly qualify

as an adverse employment action. See Gu, 312 F.3d at 14.

     Giordano has, therefore, failed to plead facts supporting

her conclusory assertion that PSNH subjected her to an adverse




4 Where relevant facts necessary to support a claim are in the
hands of the defendant, the court may, sua sponte, order limited
discovery. See, e.g., 25 CP, LLC v. Firstenberg Mach. Co., No.
09-cv-80-PB, 2009 WL 4884483, at *10 n.14 (D.N.H. Dec. 8, 2009).
Here, however, this would be inappropriate because Giordano has
first-hand knowledge as to which of her tasks were assigned to
other workers.

                                   12
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 13 of 16



employment action. For this reason alone, her ADEA (Count I),

Title VII (Count II), and ADA (Count III) claims fail.

B.   Discriminatory Motive

     Giordano’s Title VII claim also suffers from another

deficiency. To survive a motion to dismiss, a plaintiff bringing

a suit for discrimination under the ADEA, Title VII, and the ADA

must plead facts supporting the conclusion that the employer

acted with a discriminatory motive. See Collazo, 535 F.3d at 44

(1st Cir. 2008) (ADEA); Benoit, 331 F.3d at 173 (Title VII);

Ruiz Rivera, 521 at 82 (ADA). While Giordano’s complaint alleges

facts minimally sufficient to suggest that her employer’s

actions were motivated by her age or perceived disability, it is

completely devoid of facts suggesting a sex-based motive.

     Giordano compares her treatment to that of only two other

employees: one man and one woman. The man, Griffins, held a

temporary independent contractor position at a different

station. Doc. No. 1-1 at 9. He was not an environmental

coordinator, and Giordano never alleges that she sought

Griffins’s position — only that she “could have done” the tasks

assigned to him. Doc. No. 1-1 at 9. The woman, Olson, held an

environmental coordinator position at another power station and

retained that position upon the sale of her station to GSP. Doc.

No. 1-1 at 8–9. Giordano never alleges that anyone ever even

commented on her sex, let alone commented negatively. There are

                                   13
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 14 of 16



no allegations of disparaging remarks aimed at other women or of

negative treatment of other women. These facts, without more, do

not give rise to an inference that Giordano’s sex had any causal

connection to PSNH’s actions. 5 Accordingly, Giordano’s Title VII

claim (Count II) is dismissed.

C.   Intersectional Discrimination Claims

     Count IV of Giordano’s complaint alleges discrimination “on

the basis of the intersection of sex, age, and perceived

disability.” Doc. No. 1-1 at 8. Her complaint does not, however,

identify any statutory basis for this intersectional

discrimination claim. In her objection, Giordano cites cases in

which plaintiffs have successfully brought employment

discrimination suits alleging discrimination based on a

combination of multiple characteristics. See Doc. No. 10-1 at

15–17. She fails, however, to identify any case in which a court

has recognized an intersectional discrimination claim that was

not rooted in an anti-discrimination statute. Cf., e.g.,




5 Giordano’s complaint also alleges that “Giordano was the only
female in Defendant’s group of Environmental Coordinators
terminated by Defendant upon the sale of its previously
aforementioned stations to GSP.” Doc. No. 1-1 at 11. This
statement is factually inconsistent with the rest of Giordano’s
complaint, which makes clear that Olson was also terminated by
PSNH when it sold Newington Station to GSP. More fundamentally,
however, Giordano offers no explanation for how this fact would
support a conclusion that PSNH discriminated against her as a
woman. Accordingly, I do not consider it in my analysis.

                                   14
      Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 15 of 16



Fratturo v. Gartner, Inc., No. 3:11cv113 (JBA), 2013 WL 160375,

at *6-8 (D. Conn. Jan. 15, 2013) (rejecting defendant’s motion

for summary judgment on plaintiff’s age-plus-disability claim

brought under the ADEA); Arnett v. Aspin, 846 F. Supp. 1234,

1241 (E.D. Penn. 1994) (recognizing sex-plus-age claim under

Title VII). I, therefore, conclude that Giordano has not

identified adequate legal support for her “intersectional

discrimination” claim and dismiss Count IV.



                            IV.   CONCLUSION

     For the reasons set forth above, I grant Defendant’s motion

to dismiss. If Giordano should seek permission to amend her

complaint in an effort to correct the pleading deficiencies I

have identified, she must specify the adverse employment actions

on which her claims are based and identify sufficient supporting

facts to permit a conclusion that she has a plausible claim for

each identified adverse action. She also should not assert a

claim for sex discrimination unless she can allege a plausible

claim that she was a victim of sex discrimination and she should

not assert a claim for intersectional discrimination unless she

is able to ground her claim in an antidiscrimination statute.




                                   15
       Case 1:19-cv-01231-PB Document 13 Filed 05/12/20 Page 16 of 16




      SO ORDERED.

                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

May 12, 2020

cc:        Leslie H. Johnson, Esq.
           William D. Pandolph, Esq.




                                    16
